DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. The Applicant argues that Kreidler U.S.PGPub 2017/0308057 does not disclose a numerical control comprising: a machining simulation unit configured to perform simulation processing for the machining based on the machining program and create the shape of the machined workpiece… wherein the machining simulation unit performs machining simulation processing using the feedback data acquired by the control unit, in place of the relative movement paths for the tool and the workpiece based on a command by the machining program. The Examiner respectfully disagrees. Kreidler states,
“The method according to the present invention comprises: [0014] a. providing a digital machine model of the CNC machine with realtime and non-realtime process data of the at least one CNC machine, the realtime and non-realtime process data being recorded during the machining process of the workpiece under consideration; and [0015] b. simulating the machining process under consideration by means of the digital machine model based at least partially on the recorded realtime and non-realtime process data (pg. 2, ¶13).”

“The recorded non-realtime process data may include a NC (Numerical Control) program code and/or NC program configuration data, in particular a respective active NC program line or NC block. Furthermore, the recorded non-realtime process data may include machine configuration data, e.g. geometrical data and/or dynamical data of each of the one or the plurality of drive axes such as the maximum axis-velocity and the maximum axis-acceleration of each drive axis, and/or a compensation table for the CNC machine. The recorded non-realtime process data may also include controller configuration data, e.g. tolerances of rounding/smoothing functions, and/or drive configuration data, e.g. the maximum drive current or the maximum drive force. 

“As a second stage of simulation, simulating the machining process may include virtually re-engineering the workpiece machined during the recorded machining process based on the recorded realtime and non-realtime process data. For example, re-engineering a workpiece machined by a milling machine can be realized by calculating the tool path of the processing tool of the CNC machine as described above. Subsequently, the geometry and milling characteristic of the milling tool is considered, which has been provided as non-realtime data, to re-engineer the workpiece surfaces along the recorded/calculated real tool paths. This virtual re-engineering of the workpiece may simply base on a material removal simulation basically known from prior art. For other machining process, such as material deposition processes, re-engineering of the workpiece may base on a material addition simulation. 

With regard to one of the applications of the presented method, namely, for quality analysis of workpieces manufactured by the CNC machine, a preferred embodiment of the method may further include comparing the calculated tool path with an ideal tool path derived from a computer-aided manufacturing (CAM) system provided with a computer-aided-design (CAD) model of the workpiece. Accordingly, the method may also include comparing the virtually re-engineered workpiece with an ideal CAD model of the workpiece. As to this, comparing the virtually re-engineered workpiece with a computer-aided-design (CAD) model of the workpiece may primarily focus on comparing the simulated surface of the virtually re-engineered workpiece with the ideal surface of the CAD model of the workpiece (pg. 4-5, ¶37-38).” 

“As a second stage of simulation, the method may include virtually re-engineering the machined workpiece, in particular its surface, based on the realtime and non-realtime process data recorded during the machining process. Comparing the re-engineered workpiece with an ideal CAD model of the same workpiece, immediately allows to apply a quality analysis of the 

Re-engineering a workpiece machined by a milling machine can be realized by first calculating the tool path of the milling tool based in a digital machine model provided with realtime and non-realtime process data recorded during the machining process as described above. Subsequently, the geometry and milling characteristic of the milling tool has to be considered in order to re-engineer the workpiece surfaces along the simulated tool paths. This virtual re-engineering may be simply accomplished by material removal simulation as known from prior art. This re-engineering yields a virtual surface of the actually machined workpiece. (pg. 8, ¶90-91).”

“As described above, the simulation/digital machine model is also provided with process data other than those primarily used to simulate the tool path and the surface of the workpiece. Those other data are preferably mapped to the tool path data. Referring to FIG. 1, realtime data from the external force-sensor 30 may be mapped to realtime data on the actual position of the drive axes. Due to this contextualization, the method according to the present example may e.g. visualize/display/provide the recorded realtime milling force data with regard to the corresponding point on the simulated or ideal tool path or the superposition of both tool paths. The same date may also be visualized/displayed/provided with regard to the corresponding point on the re-engineered or ideal surface of the workpiece or the superposition of both. Doing so, a user of this method is provided with a powerful tool to identify possible defects on the workpiece surface and to relate these defects to specific process issues, e.g. an overload of the milling tool. Analogously, providing the same method with NC program code recorded during the machining process and properly mapped to the recorded tool path parameters allows e.g. to allocate a possibly erroneous NC program line to a possible defect on the workpiece surface. Hence, the method according to the present invention does not only allow for an "on-line" quality analysis, but also for an "on-line" process analysis of the machining process (pg. 8, ¶94).”

The Examiner asserts a numerical control comprising: a machining simulation unit (e.g. simulation/digital machine model) configured to perform simulation processing for the machining based .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreidler U.S. PGPub 2017/0308057.
Regarding claim 1, Kreidler discloses a numerical controller configured to relatively control a tool of a machine tool and a workpiece based on a machining program, thereby machining the workpiece, the numerical controller comprising: a control unit configured to control the machine tool and acquire feedback data of relative positions of the tool and the workpiece (e.g. pg. 3, ¶21-23; pg. 78, ¶83-84; Fig. 1); a machining simulation unit (e.g. simulation/digital machine model) configured to perform simulation processing for the machining based on the machining program (non-realtime process data/NC program) and create the shape of the machined workpiece (e.g. simulated surface of the virtually re-engineered workpiece) (e.g. pg. 3, ¶22; pg. 5-6, ¶37-39 and 46-60 and 64; pg. 8, ¶88-91 and 94; Fig. 1-4b); and a display unit configured to display the machined workpiece shape created by the 
 	Regarding claim 2, Kreidler discloses the numerical controller according to claim 1, further comprising a path error calculation unit configured to calculate path errors (e.g. identified deviations/problems) as differences between the relative movement paths for the tool and the workpiece based on the command by the machining program and the feedback data in the relative positions of the tool and the workpiece acquired by the control unit, wherein the display unit displays the machined workpiece shape created by the machining simulation unit together with information on the path errors (e.g. reengineered workpiece via updated CAD model) calculated by the path error calculation unit (e.g. pg. 3, ¶22; pg. 5-6, ¶37-39 and 46-60 and 64; pg. 8, ¶88-91 and 94; Fig. 1-4b). 
 	Regarding claim 3, Kreidler discloses the numerical controller according to claim 2, wherein the display unit displays only those path errors which exceed a preset predetermined threshold value (e.g. above lower limit in pre-defined deviation range) (e.g. pg. 3, ¶22; pg. 5-6, ¶37-39 and 46-60 and 64; pg. 8, ¶88-91 and 94; Fig. 1-4b). 
 	Regarding claim 6, Kreidler discloses the numerical controller according to claim 2, further comprising a parameter changing unit configured to analyze the path errors calculated by the path error calculation unit and command the control unit to change parameters (e.g. via error compensation/problem remedying) of an axis in a machining position exceeding a preset predetermined threshold value (e.g. pg. 3, ¶22; pg. 5-6, ¶37-39 and 46-60 and 64; pg. 8, ¶88-91 and 94; Fig. 1-4b).



Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 6, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116